Citation Nr: 1639831	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-03 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 6, 2012 for migraine headaches.

2.  Entitlement to an extraschedular rating for migraine headaches.

3.  Whether the reduction of the rating for migraine headaches from 50 percent to 30 percent effective July 28, 2015 was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.

This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Montgomery, Alabama, which denied the benefits sought on appeal.  The Montgomery, Alabama RO has jurisdiction of this case.

The Veteran and his wife testified at a March 2013 videoconference hearing before the undersigned Veterans' Law Judge. A transcript of that hearing is associated with the record.

In November 2013, in pertinent part, the Board granted an initial rating of 30 percent for migraine headaches prior to April 6, 2012, and granted a rating of 50 percent for migraine headaches from April 6, 2012.  

The Veteran appealed the November 2013 Board decision as to the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches prior to April 6, 2012 to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial and remanded the issue back to the Board for additional development in a June 2014 Order, based on a May 2014 Joint Motion For Partial Remand (Joint Motion).

In October 2014, the Board denied an initial evaluation in excess of 30 percent for migraine headaches prior to April 6, 2012.  The Veteran again appealed that matter to the Court.  

In the interim, in July 2015, the RO decreased the rating for migraine headaches from 50 percent to 30 percent effective July 28, 2015.  The Veteran has initiated an appeal via a Notice of Disagreement as to the matter of the propriety of the reduction.  

In a March 2016 Memorandum Decision, the Court vacated the Board's October 2014 decision.

The issues of entitlement to an extraschedular rating for migraine headaches, and whether the reduction of the rating for migraine headaches from 50 percent to 30 percent effective July 28, 2015 was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to April 6, 2012, the Veteran's migraine headache disability was characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in February 2009, May 2009, June 2009, and July 2009 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran is challenging the initial evaluation assigned following the granting of service connection for migraine headaches.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO provided the Veteran the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The only issue currently on appeal is whether an initial rating in excess of 30 percent is warranted for migraine headaches prior to April 6, 2012.

Under Diagnostic Code 8100, a noncompensable rating is assigned for less frequent attacks than for a 10 percent rating; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for a higher rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

According to the May 2014 Joint Motion, in the November 2013 decision, the Board did not provide adequate reasons and bases for its determination that the Veteran's migraine headaches warranted no more than a 30 percent rating prior to April 6, 2012.  The Board failed, in accordance with Pierce v. Principi, 18 Vet. App. 440 (2004), to discuss the interplay among the regulations found at 38 C.F.R. §§ 4.3, 4.7, and 4.21 when it denied a 50 percent rating for migraine headaches prior to April 6, 2012.  

Per 38 C.F.R. § 4.3, it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the Claimant.

Per 38 C.F.R. § 4.7, where there is a questions as tro which of two higher evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.

Per 38 C.F.R. § 4.21, in view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.

The Joint Motion further indicated that the Board also failed to explain why evidence in the October 2009 VA examination report regarding the frequency of the Veteran's headaches weighs against the conclusion that they were productive of severe economic inadaptability, as the criteria appeared to allow a 50 percent rating where the evidence shows that the Veteran has prostrating headaches only every other week.  The Joint Motion pointed out that the Secretary has conceded that the term "productive" could be read to mean either "producing" or "capable of producing." 

The Court's March 2016 Memorandum Decision indicated that the Board did not, in the October 2014 decision, consider or discuss favorable evidence.  The Board did not discuss a March 2010 VA neurology note; a June 2011 VA neurology note; an October 2011 VA neurology note; statements of the Veteran at  the March 2013 Board hearing; and findings from an October 2009 VA examination report.  The Court also noted that Diagnostic Code 8100 does not require that a veteran be completely unable to work in order to qualify for a 5 percent rating.  Pierce, 18 Vet.App. at 446.  The Court also indicated that with regard to the ameliorative effects of medication, the Board previously noted that the Veteran was taking medication which was effective.  However, in Jones v. Shinseki, 26 Vet.App. 56 (2012), the Court held that, because the use of medication was not a factor in the disability rating criteria under which Mr. Jones's disability was evaluated, the Board committed legal error "by considering the ameliorative effects of [Mr. Jones]'s medication."  Id. at 63.  The Court expressly held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Id.  Thus, the Board should not have based (at least in part) the denial on the ameliorative effects of the Veteran's medication.  Therefore, the Court has instructed the Board to evaluate the severity of the Veteran's  migraine headaches prior to April 6, 2012, without considering any ameliorative effects of medication.  Lastly, the Court indicated that the Board should consider whether to refer this claim for an extraschedular rating an extraschedular rating.

Turning to the evidence of record, The Veteran was treated by a VA neurology clinic during 2008-2010.  February 2008, October 2008, April 2009, and October 2009  notes indicated that the headaches began at the base of the Veteran's neck, moved around the sides of his head, and went up at the top of his head.  This type of headache occurred twice per month.  However, the Veteran denied having early morning awakenings, projectile vomiting, or focal signs or symptoms.  There were also no seizures, loss of consciousness or double/blurry vision.  The April 2009 VA neurology note also showed that the Veteran had been prescribed medication for the migraine headaches as the symptoms were debilitating.  It was noted that the Veteran had been keeping a headache journal which showed nearly daily headaches.  In the clinical notes overall, the Veteran reported that he had throbbing headaches which lasted all day and were associated with nausea, photophobia, and phonophobia.  

The Veteran was afforded a VA examination in October 2009.  The examiner reviewed the record.  The Veteran reported that his headaches occurred weekly and lasted for about three days.  They were associated with nausea, photophobia, and phonophobia.  He related that the frequency of his migraine headaches during the past 12-month period was weekly, but that less than half of the attacks were prostrating.  Thus, it appears that at least two headaches per month were prostrating.  The headaches lasted about 1 to 2 days.  The headaches required continuous medication.  The diagnosis was migraine headaches.  The examiner noted that there were significant effects on usual occupation due to pain. 

In March 2010, the Veteran was treated by a VA neurologist for complaints of throbbing headaches which lasted all day, occurring two times per month.  The Veteran also reported having headaches four times per month for which he took both abortive and prophylactic agents.  The Veteran was prescribed medication for his migraines.  

In a December 2010 VA neurology consultation report, the Veteran was seen for a complaint of migraine headaches.  He related that he was taking Sumatriptan as an abortive therapy, and his headache frequency was approximately 1 to 2 times per month.  He denied any positional component or headache awakening him from sleep, associated with focal neurologic deficits.  He reported phonophobia and photophobia and nausea associated with the headaches. 

Thereafter, the Veteran provided an employment leave report for the period from 2008 to 2011, which reflected the dates and reasons he took sick leave.  The report indicated that he took two 12-hour days of sick leave.  One day occurred in December 2009 and the other day occurred in March 2010, due to his migraines.  The Veteran also took leave for a myriad of other disabilities.

In February 2011, the Veteran reported that his migraines had greatly increased.   A June 2011 VA neurology note indicated that since the Veteran's last visit, the Veteran had been keeping a headache diary, and his frequency had decreased to 1 bad migraine every 2 weeks (or twice per month).  An October 2011 VA neurology note reported that since the Veteran's last visit, he had not been taking Pamelor or Elavil and had been "popping" Imitrex "like candy" since he had gone back to working the night shift.  He related that his headaches were occurring at least 3 times per month, and lasting 2.5-3 days at a time.  

In April 2012, the Veteran was afforded another VA neurology examination.  The examiner indicated that the Veteran suffered very frequent prostrating and prolonged attacks of migraine headache pain that occurred more frequently than once per month.  This examination was the basis for the assignment of a 50 percent rating (although the disability has since been reduced effective July 28, 2015 and that matter is under appeal).

At his Board hearing, the Veteran reported that when he had migraines, he would sit in his house in the dark, avoiding noise or other sensations.  He would sometimes cry because the headaches were so severe.  He related that he had missed days at work and that his headaches lasted 3-5 days a time.  He explained that he works 12 hour shifts and that his days off rotate.  So, basically while he may have a headache, he may or may not be on work that day.  

As noted, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.

In this case, the average of the number of migraines with characteristic prostrating attacks occurred more than once a month.  They occurred, on average, between 2 and 4 times per month.  In considering the medical evidence as well as the Board's credible hearing testimony, the headaches lasted between 1 to 5 days.  The Board finds that the frequency and prolonged period (usually lasting several days) satisfy the criteria for a 50 percent rating.  The remaining question is whether the migraine headaches were productive of severe economic inadaptability, meaning they actually produced severe economic inadaptability or were capable of producing severe economic inadaptability.  As recognized by the Court, Diagnostic Code 8100 does not require that the Veteran be completely unable to work in order to qualify for a percent rating.  Pierce, 18 Vet.App. at 446.

The Veteran worked during the time period in question as a police officer.  Thus, the Veteran's migraines did not prohibit employment.  However, economic inadaptability does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  See 38 C.F.R. § 4.16.  Nonetheless, the April 2009 examiner indicated that the headaches were debilitating and the October 2009 examiner opined that the migraine headaches caused significant effects on the Veteran's usual occupation due to pain.  The Veteran provided an employment leave statement which showed that he lost one 12 hour day per year from work due to the headaches in 2009 and 2010.  However, the Board notes that a 12 hour day is beyond the usual time frame for a work day.  The Veteran explained during his hearing how his employment shifts work; he may work two 12 hour days in a row, then he off for two days.  Thus, the Board notes that it appears that the Veteran did not need to use actual leave from work when a migraine headache would occur on an off day.  Thus, the Board finds that it is apparent that it would have been appropriate for the Veteran to have lost work when experiencing a prostrating attack, regardless of whether leave was actually used given the work shift schedule.  In that way, the Board finds that in considering the totality of the evidence, the Veteran's migraine headaches were capable of producing severe economic inadaptability, even though he did not always require time off from work due to the way the police schedule arranged the work shifts.  

The 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.  The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's migraine headaches are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 50 percent for migraine headaches prior to April 6, 2012.  

In considering the claim for a higher rating, the Board must also consider whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Given the Court's Memorandum decision combined with the contentions of the Veteran and his representative, this matter is being remanded below.





ORDER

Entitlement to a 50 percent rating for migraine headaches prior to April 6, 2012 is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The record raises the issue of entitlement to an extra-schedular rating for service-connected migraine headache disability.  Additional development should be undertaken, to include providing the Veteran with notice of the evidence required to substantiate a claim for an extraschedular rating, what evidence he should submit, and what evidence VA will obtain.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The Veteran's representative has raised the applicability of Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  That case indicates that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  This case should be considered in the assessment of whether an extraschedular rating is warranted.

As noted in the introductory portion of this decision, the Veteran has submitted a notice of disagreement as to the issue of whether the reduction of the rating for migraine headaches from 50 percent to 30 percent effective July 28, 2015 was proper.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the claim for a rating in excess of 50 percent for migraine headaches prior to April 6, 2012, to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b), taking into consideration the directives of Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), given the Veteran's many service-connected disabilities.

2.  Address the matter of entitlement to an extraschedular rating for migraine headaches.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

3.  The Veteran should be sent a statement of the case as to the issue of entitlement to whether the reduction of the rating for migraine headaches from 50 percent to 30 percent effective July 28, 2015 was proper in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


